As filed with the Securities and Exchange Commission onFebruary 1, 2008 Registration Statement No. 333-147842 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GULF WESTERN PETROLEUM CORPORATION (Name of small business issuer in its charter) Nevada 1311 98-0489324 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4801 Woodway Drive, Suite 306W Houston, Texas 77056 (713) 355-7001 (Address and telephone number of principal executive offices) Wm. Milton Cox Chairman and Chief Executive Officer Gulf Western Petroleum Corporation 4801 Woodway Drive, Suite 306W Houston, Texas 77056 Telephone: (713) 355-7001 Facsimile: (713) 979-3728 (Name, address and telephone number of agent for service) Copies to: Nick D. Nicholas Porter
